       Exhibit 10.10

Warrant

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

WARRANT TO PURCHASE ORDINARY SHARES

PRESBIA PLC

Warrant Shares: 14,731,667                                            Initial
Exercise Date: December 10, 2018

THIS WARRANT TO PURCHASE ORDINARY SHARES (the “Warrant”) certifies that, for
value received, Richard S. Ressler, an individual (the “Holder”) is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to the close of business (Eastern Time) on the
five year anniversary of the Initial Exercise Date (the “Termination Date”) but
not thereafter, to subscribe for and purchase from Presbia PLC, an Irish public
limited company (the “Company”), up to 14,731,667 ordinary shares with a nominal
value of US$0.001 each (the “Warrant Shares”).  The purchase price of one
ordinary share under this Warrant shall be equal to the Exercise Price, as
defined in Section 2(b).

Section 1.Definitions.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase & Exchange
Agreement (the “Purchase Agreement”), dated December 10, 2018 among the Company,
Presbia USA, Inc. and the purchaser signatory thereto.

Section 2.Exercise.

a)Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or  in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as the Company may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed





--------------------------------------------------------------------------------

 

facsimile copy of the Notice of Exercise Form annexed hereto; and, within three
(3) Trading Days of the date said Notice of Exercise is delivered to the
Company, the Company shall have received  payment of the aggregate Exercise
Price of the shares thereby purchased by wire transfer or cashier’s check drawn
on a United States bank or, if available, (i) pursuant to the near cashless
exercise procedure specified in Section 2(c)(i) below or (ii) through the
application of outstanding amounts under the Loan Guaranty or the Preferred
Stock Guaranty pursuant to the procedure specified in Section 2(c)(ii)
below.  Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company prior to the
Termination Date until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company.  Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Business Day
of receipt of such notice.  In the event of any dispute or discrepancy, the
records of the Company shall be controlling and determinative in the absence of
manifest error.  The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time will be
less than the amount stated on the face hereof.

b)Exercise Price.  The exercise price per ordinary share under this Warrant
shall be $0.60, subject to adjustment hereunder (the “Exercise Price”).

c)

i.Near Cashless Exercise.  To the extent permitted by applicable law, this
Warrant may also be exercised in part at such time by means of a “near cashless
exercise” in which the Holder, after Holder pays the Company the nominal value
of US$0.001 per share in cash (the “Cash Portion”), shall be entitled to receive
a certificate for the number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

(A) = the VWAP on the Trading Day immediately preceding the date on which the
Holder elects to exercise this Warrant (the “Applicable Trading Day”) by means
of a “cashless exercise,” as set forth in the applicable Notice of Exercise;

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise, but such number of
Warrant Shares reduced by the number equal to the Cash Portion divided by the
VWAP on the Applicable Trading Day.

-2-

--------------------------------------------------------------------------------

 

“VWAP” is the volume-weighted average price and shall mean the aggregate
consideration paid for all ordinary shares purchased on a given Trading Day,
divided by the total number of ordinary shares purchased on such Trading Day.

ii.Exercise Through Application of Outstanding Amounts Under Loan Guaranty or
Preferred Stock Guaranty.  Subject to, and solely to the extent permitted by,
applicable law and subject further to first complying with any applicable
requirements of Irish law, any amounts due and owing by the Holder to the
Company on the exercise of the purchase rights represented by this Warrant may,
at the election of the Holder as set out in the Notice of Exercise Form, be
satisfied by way of set-off against any amounts due and owing by the Company to
the Holder as of the date of the Notice of Exercise Form under the Loan Guaranty
or the Preferred Stock Guaranty (as such terms are defined in the Purchase
Agreement).

d)Mechanics of Exercise.

i.Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s prime broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and either (A) there is an effective
Registration Statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (B) the shares are eligible for
resale by the Holder without volume or manner-of-sale limitations pursuant to
Rule 144, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the latest of (A) the delivery to the Company of the Notice of Exercise
Form, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (including, in each case if
permitted, by cashless exercise or by application of outstanding amounts under
the Loan Guaranty or the Preferred Stock Guaranty in accordance with Sections
2(c)(i) or 2(c)(ii), respectively, and delivery of such documentation as is
required by such Sections) (such date, the “Warrant Share Delivery Date”).  This
Warrant shall be deemed to have been exercised on the first date on which all of
the foregoing have been delivered to the Company.  The Warrant Shares shall be
deemed to have been issued, and the Holder or any other person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the date the Warrant has been exercised, with
payment to the Company of the Exercise Price and entry on the register of
members of the Company (or by the methods specified in Sections 2(c)(i) or
2(c)(ii), if and in the manner permitted) and all taxes required to be paid by
the Holder, if any, pursuant to Section 2(d)(vi) prior to the issuance of such
shares, having been paid.  If the Company fails for any reason to deliver to the
Holder certificates evidencing the Warrant Shares subject to a Notice of
Exercise by the Warrant Share Delivery Date, the Company shall, to the extent
permitted by applicable law, pay to the Holder, in cash, as liquidated damages
and not as a penalty, for each $1,000 of Warrant Shares subject to such exercise
(based on the VWAP of the ordinary share on the date of the applicable Notice of
Exercise), $100 per Trading Day (increasing to $200 per Trading Day on the fifth
Trading Day after such liquidated damages begin to accrue) for each Trading Day
after such Warrant Share Delivery Date until such certificates are delivered or
the Holder rescinds such exercise.

-3-

--------------------------------------------------------------------------------

 

ii.Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant (that is, any such new Warrant shall be
dated the Initial Exercise Date and shall be identical with this Warrant in all
respects except as to the number of Warrant Shares issuable pursuant thereto,
with such number of Warrant Shares being reduced to reflect the number of
Warrant Shares remaining to cover future exercises after giving effect to
previous partial exercise(s) of this Warrant).

iii.Intentionally deleted.

iv.Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to issue the Warrant Shares to the Holder pursuant to an exercise
on or before the Warrant Share Delivery Date, and if after such date the Holder
(and prior to the issue of the Warrant Shares) is required by its broker to
purchase (in an open market transaction or otherwise) or the Holder’s brokerage
firm otherwise purchases, ordinary shares to deliver in satisfaction of a sale
by the Holder of the Warrant Shares which the Holder anticipated receiving upon
such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
the amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the ordinary shares so purchased exceeds (y)
the amount obtained by multiplying (1) the number of Warrant Shares that the
Company was required to deliver to the Holder in connection with the exercise at
issue times (2) the price at which the sell order giving rise to such purchase
obligation was executed, and (B) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to the Holder the number of ordinary shares that would
have been issued had the Company timely complied with its exercise and delivery
obligations hereunder.  For example, if the Holder purchases ordinary shares
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted exercise of ordinary shares with an aggregate sale price giving rise
to such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000.  The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing ordinary shares upon exercise of the Warrant as
required pursuant to the terms hereof.

v.No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

-4-

--------------------------------------------------------------------------------

 

vi.Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

vii.Closing of Books.  Save in compliance with applicable law, the Company will
not close its stockholder books or records in any manner which prevents the
timely exercise of this Warrant, pursuant to the terms hereof.

Section 3.Certain Adjustments.

a)Reclassification, Recapitalization, Exchange or Substitution.  Upon any
reclassification, recapitalization, exchange, substitution, or other event that
results in a change of the number and/or class of the securities issuable upon
exercise or conversion of this Warrant, the Holder shall be entitled to receive,
upon exercise or conversion of this Warrant, the number and kind of securities
and property that Holder would have received for Shares if this Warrant had been
exercised immediately before such reclassification, recapitalization, exchange,
substitution, or other event.  Upon surrender of this Warrant, the Company shall
promptly issue to the Holder a new warrant for such new securities.  The new
warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Section 3 including,
without limitation, to the number of securities issuable upon exercise of the
new warrant.  The provisions of this Section 3 shall similarly apply to
successive reclassifications, recapitalizations, exchanges, substitutions, or
other events.

b)Adjustments for Combinations, Etc.  If  the  outstanding
Shares  are  combined  or  consolidated, by reclassification or otherwise, into
a lesser number of shares, the number of Shares as to which this Warrant is
exercisable shall be proportionately decreased and the Exercise Price shall be
proportionately increased.

c)Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding, shall distribute to all or any holders of ordinary shares (and not
to the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the ordinary shares, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness or rights
or warrants so distributed applicable to one outstanding ordinary share as
determined by the Board of Directors in good faith.  In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one ordinary share.  Such adjustment shall be
made whenever any

-5-

--------------------------------------------------------------------------------

 

such distribution is made and shall become effective immediately after the
record date mentioned above.

d)Calculations.  All calculations under this Section 3 shall be made to the
nearest cent or the nearest whole share, as the case may be.  For purposes of
this Section 3, the number of ordinary shares deemed to be issued and
outstanding as of a given date shall be the sum of the number of ordinary shares
(excluding treasury shares, if any) issued and outstanding.

e)Notice to Holder.

i.Adjustment to Exercise Price.  Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

ii.Notice to Allow Exercise by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the ordinary shares,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the ordinary shares, (C) the Company shall authorize the granting
to all holders of the ordinary share rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the ordinary shares, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, or any compulsory share exchange whereby the
ordinary shares are converted into other securities, cash or property, or (E)
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company, then, in each case, the
Company shall cause to be mailed to the Holder at its last address as it shall
appear upon the Warrant Register of the Company, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the ordinary shares of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the ordinary
shares of record shall be entitled to exchange their ordinary shares for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Company or any of
the Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Holder shall remain
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

iii.Change of Control.  In the event of a Change of Control, either (i) the
Holder shall exercise this Warrant pursuant to Section 2 and such exercise will
be deemed effective immediately prior  to  and  contingent upon  the
consummation of such Change of Control

-6-

--------------------------------------------------------------------------------

 

or (ii) if the Holder elects not to exercise the Warrant and this Warrant is not
automatically converted pursuant to this Warrant, this Warrant will expire
immediately prior to the consummation of such Change of Control.  “Change of
Control” shall mean:  (a) merger, exchange or consolidation of the Company into
or with another entity in which the stockholders, or other acquisition of the
Company or its outstanding stock by another entity (or affiliated entities) by
means of any transaction or series of related transactions that results in the
stockholders of the Company prior to such transaction or series of related
transactions holding, directly or indirectly, less than fifty percent (50%) of
the outstanding equity of the Company immediately following such transaction or
series of related transactions (excluding a merger or conversion effected
exclusively for the purpose of changing the domicile of the Company), (b) the
sale, transfer, lease or other disposition of (whether in one transaction or in
a series of transactions) all or substantially all of its assets,  or (c) a sale
by the Company’s stockholders of fifty percent (50%) or more of the outstanding
equity of the Company, in each case by means of any transaction or series of
related transactions.  Notwithstanding the foregoing, a “Change of Control”
shall not be deemed to occur if, after the consummation of the transaction or
series of related transactions for such consolidation, merger, transfer of
equity securities or assets, the stockholders of the Company immediately prior
to such transaction or series of related transactions continue to beneficially
own or control 50% of the voting power of the surviving or acquiring entity.

Section 4.Transfer of Warrant.

a)Transferability.  Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

b)New Warrants.  This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.  All Warrants issued on transfers or exchanges
shall be dated the Initial Exercise Date and shall be identical with this
Warrant except as to the number of Warrant Shares issuable pursuant thereto.

c)Warrant Register.  The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the

-7-

--------------------------------------------------------------------------------

 

record Holder hereof from time to time.  The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

d)Transfer Restrictions.  If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant, as the case may be, comply with the provisions of Section 4.4
of the Purchase Agreement.

e)Representation by the Holder.  The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

Section 5.Miscellaneous.

a)No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).

b)Loss, Theft, Destruction or Mutilation of Warrant.  The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will, subject to reasonable and customary indemnification, make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of such Warrant or stock certificate.

c)Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d)Authorized Shares.  The Company covenants that, during the period the Warrant
is outstanding, it will reserve from its authorized and unissued ordinary shares
a sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein

-8-

--------------------------------------------------------------------------------

 

without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed.  The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

Except and to the extent as waived or consented to by the Holder, subject to
applicable law, the Company shall not by any action, including, without
limitation, amending its constitution or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or appropriate to protect the rights of the Holder as set forth in
this Warrant against impairment.  Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) subject to applicable law, take all such action as
may be necessary in order that the Company may validly and legally issue fully
paid and nonassessable Warrant Shares upon the exercise of this Warrant and
(iii) use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, necessary to enable the Company to perform its obligations
under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

e)Restrictions.  The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered and to the extent the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.

f)Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

g)Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

-9-

--------------------------------------------------------------------------------

 

h)Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
ordinary share or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

i)Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

j)Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of the Holder.  The provisions of this Warrant
are intended to be for the benefit of any Holder from time to time of this
Warrant and shall be enforceable by the Holder or holder of Warrant Shares.

k)Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and Holders holding Warrants at
least equal to 50.1% of the Warrant Shares issuable upon exercise of all then
outstanding Warrants.

l)Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

m)Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

n)Governing Law.  This Warrant shall be interpreted under the laws of California
without regard to conflict of law principles.

o)Judicial Reference. The parties agree that any dispute or controversy arising
out of or relating to this Warrant, or to the interpretation, performance, or
breach thereof, shall be heard and decided exclusively by means of a reference
pursuant to Section 638 et seq. of the Code of Civil Procedure of the State of
California. Such reference shall be made to a retired judge of the Superior
Court of the State of California (the “Referee”) who shall hear such dispute or
controversy until the final determination thereof pursuant to Article VI,
Section 21, of the California Constitution, Section 638 et seq. of the
California Code of Civil Procedure, and Rule 244(a) of the California Rules of
Court. The term “Referee” as used herein is intended to refer to and include the
term “Temporary Judge” as used in the said provisions of the California
Constitution and the California Rules of Court.  The Referee shall be selected
by mutual agreement of the parties from the list of retired judges maintained by
the Superior Court of the State of California for the County of Los Angeles. If
the parties are unable to agree upon a retired judge to serve as the Referee,
then

-10-

--------------------------------------------------------------------------------

 

upon petition by either party to the presiding judge of the Superior Court of
the State of California for the County of Los Angeles (or such other judge as
the presiding judge may designate for such purpose), such judge shall in his or
her sole discretion select the particular retired judge who shall serve as the
Referee. The cost of the Referee shall initially be divided equally between the
parties, it being understood and agreed that, upon judgment, the prevailing
party shall be entitled to reimbursement from the other party of all costs of
litigation, including the cost of the Referee.

 

 

********************

 

(Signature Pages Follow)

 

-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

PRESBIA PLC

 

By:

/s/ Mark Yung

Name:

Mark Yung

Title:

Chief Executive Officer

 

-12-